department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc pa apjp fsa-n-151971-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from pamela w fuller senior technician reviewer cc pa apjp subject this chief_counsel_advice responds to your request for advice dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer a taxpayer b state year year year year year year year issues may the internal_revenue_service service reverse an offset by transferring the offset amount from the taxpayer’s year account back to the year joint account conclusion fsa-n-151971-01 the service does not have the authority to reverse the offset of an overpayment that has been properly credited to an outstanding liability of a taxpayer facts taxpayers a and b filed a joint_return for year showing an overpayment the service received the return on march year the return showed and the service allowed an overpayment all of which came from withholding deemed paid april year the service then offset part of the year overpayment against taxpayer b’s year and year tax_liabilities the transcript for year shows the amount from year was credited in the 12th week of year which runs from march year to march year on april year the service refunded the balance of the overpayment to the taxpayers state had determined for state_income_tax purposes that taxpayer b was not entitled to head_of_household filing_status for the year tax_year based on information received from state the service issued a notice_of_deficiency to taxpayer b for the year tax_year disallowing her head_of_household filing_status adjusting her standard_deduction and disallowing her claimed child_care_credit taxpayer b did not respond to the notice the service then assessed a deficiency for year on june year on october year state advised taxpayer b that it reversed its prior determination and that her head_of_household filing_status for year had been allowed taxpayer b went to the service’s office on april year a representative of the taxpayer advocates office filled out a form_911 application_for taxpayer_assistance_order which was intended to be taxpayers a’s and b’s informal claim_for_refund in july year the taxpayer advocate’s office abated the deficiency assessment on taxpayer b’s year account creating an overpayment for that year on july year the service issued a 105c letter to taxpayer b stating that the period of limitations for year had expired and that no refund would be issued the service then transferred the year overpayment to excess collections on the grounds that the payment_date was april year and the year period of limitations expired two years after the date of payment april year 1the service considers the payment on an outstanding tax_liability to have been made on the date the credit was allowed see 282_us_468 in this case the payment_date has no impact on the outcome since the fsa-n-151971-01 law and analysis sec_6402 of the code provides that in the case of an overpayment_of_tax the secretary may credit the overpayment against any outstanding federal tax_liability offset or refund the overpayment or any balance thereof to the taxpayer although sec_6402 and the regulations thereunder address the service’s authority to offset against a taxpayer’s outstanding federal tax_liability the authority as to whether the service may reverse an offset once the transaction has been completed is more fully discussed under sec_7811 and its regulations sec_7811 authorizes the service to exercise its discretion in issuing a refund of an overpayment in cases when the taxpayer is in a condition of significant hardship this offset bypass refund is authorized even though the taxpayer owes unpaid taxes against which the refund may be offset however sec_301_7811-1 of the regulations on procedure and administration regulations permits offset bypass refunds only where an overpayment exists once the overpayment is credited and the liability is paid the overpayment ceases to exist and no amount is available for refund sec_301_7811-1 of the regulations provides that in the absence of an overpayment there is no authority under which the service may release sums which have been credited against the taxpayer’s liability and deposited into the treasury of the united_states an exception to the general prohibition on reversing an offset is the judicially created doctrine known as clerical_error succinctly stated whenever an action occurs because of mistake of fact or bookkeeping error that mistake can be corrected so long as this does not prejudice the taxpayer see 311_fsupp_1184 s d n y at least one other court has come to the same result by deeming the mistaken action as not being what it purported to be clerical errors are by their nature not errors in judgment but merely inadvertencies which essentially permitted the correction to occur matter of 99_f3d_740 5th cir citing 74_f3d_1204 fed cir thus absent statutory authorization or a clerical_error the service may not reverse an offset once the transaction has been completed taxpayers filed the claim more than years after the service allowed the credit fsa-n-151971-01 based on the facts provided taxpayer b had tax_liabilities for year and year taxpayers a and b filed a joint_return for year claiming a refund of an overpayment the service offset the year overpayment against the year and year tax_liabilities as stated above sec_6402 provides that in the case of an overpayment_of_tax the secretary may credit the overpayment against any outstanding federal tax_liability or refund the overpayment or any balance thereof to the taxpayer at the time of the overpayment the service properly credited the overpayment against taxpayer b’s prior tax_liabilities the offset was not due to a mistake of fact or bookkeeping error thus the clerical_error doctrine does not apply as a result the service does not have the authority to reverse the offset in this case case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
